Title: To Alexander Hamilton from William Hosack, 16 September 1799
From: Hosack, William
To: Hamilton, Alexander


          
            Major General Hamilton.
            New York, September 16, 1799
          
          I beg leave through you Sir to accept the appointment with which His Excellency the President has been pleased to honor me, an honor I hope in some degree to deserve by constant endeavours to discharge the duties attached to it in a becoming manner—
          As soon as I can prepare to join Captain McClallen I will give you notice and wait your orders—
          It would be highly gratifying to my pride could I equip myself completely and prepare against travelling expences without anticipating an advance of pay But Sir it is impossible, I therefore humbly presume I may experience a favor understood to be not uncommon—For the present I would prefer cash instead of rations—
          I have the honor to be Sir your devoted hume servt
          
            Wm. Hosack
          
          
            New York September 16th. 1799
          
        